       Case 2:19-cr-00226-JAM Document 29 Filed 06/08/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     PATRICK PRIGMORE
6
7                               IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                       )    Case No. 2:19-cr-00226-JAM
10                                                   )
                              Plaintiff,             )    STIPULATION AND ORDER TO CONTINUE
11                                                   )    STATUS CONFERENCE
            v.                                       )
12                                                   )
     PATRICK PRIGMORE,                               )    Date: June 9, 2020
13                                                   )    Time: 9:15 a.m.
                              Defendant.             )    Judge: Hon. John A Mendez.
14                                                   )
15
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
16
     Attorney, through Shelley D. Weger, Assistant United States Attorney, attorney for Plaintiff, and
17
     Heather Williams, Federal Defender, through Assistant Federal Defender Douglas J. Beevers,
18
     attorneys for Patrick Prigmore, that pursuant to the defendant’s request, the status conference
19
     scheduled for June 9, 2020, at 9:15 a.m., be vacated and the matter continued to June 30, 2020, at
20
     9:15 a.m., and that time be excluded between June 9, 2020 and June 30, 2020, under Local Code
21
     T4.
22
             1.      The parties agree and stipulate, and request that the Court find the following:
23
                     a.       Defense requires more time to investigate mitigation and financial loss
24
             issues and to confer with his client regarding these issues and potential resolutions.
25
                     b.       Counsel for defendant believes that failure to grant the above-requested
26
             continuance would deny him/her the reasonable time necessary for effective preparation,
27
             taking into account the exercise of due diligence.
28

      Stipulation and Proposed Order to Continue         -1-
      Status Conference
      Case 2:19-cr-00226-JAM Document 29 Filed 06/08/20 Page 2 of 3


1                    c.      The government does not object to the continuance.
2                    d.      Based on the above-stated findings, the ends of justice served by
3           continuing the case as requested outweigh the interest of the public and the defendant in a
4           trial within the original date prescribed by the Speedy Trial Act.
5                    e.      Based on the above-stated findings, the ends of justice served by
6           continuing the case as requested outweigh the interest of the public and the defendant in a
7           trial within the original date prescribed by the Speedy Trial Act.
8                    f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
9           § 3161, et seq., within which trial must commence, the time period of June 9, 2020 to
10          June 30, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),
11          B(iv) [Local Code T4] because it results from a continuance granted by the Court at
12          defendant’s request on the basis of the Court’s finding that the ends of justice served by
13          taking such action outweigh the best interest of the public and the defendant in a speedy
14          trial.
15               THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Proposed Order to Continue      -2-
     Status Conference
       Case 2:19-cr-00226-JAM Document 29 Filed 06/08/20 Page 3 of 3


1            2.      Nothing in this stipulation and order shall preclude a finding that other provisions
2    of the Speedy Trial Act dictate that additional time periods are excludable from the period within
3    which a trial must commence.

4            IT IS SO STIPULATED.

5    DATED: June 5, 2020
                                                   Respectfully submitted,
6
                                                   HEATHER E. WILLIAMS
7                                                  Federal Defender
8
                                                   /s/ Douglas J. Beevers
9                                                  DOUGLAS J. BEEVERS
                                                   Assistant Federal Defender
10                                                 Attorney for PATRICK PRIGMORE
11   DATED: June 5, 2020                           MCGREGOR W. SCOTT
                                                   United States Attorney
12
                                                   /s/ Shelley D. Weger
13                                                 SHELLEY D. WEGER
                                                   Assistant United States Attorney
14                                                 Attorney for Plaintiff
15
                                            FINDINGS AND ORDER
16
             IT IS SO FOUND AND ORDERED this 5th day of June, 2020.
17
18
                                                            /s/ John A. Mendez____________
19
                                                            HON. JOHN A. MENDEZ
20                                                          United States District Court Judge

21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to Continue      -3-
      Status Conference
